Citation Nr: 1441278	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected fracture, right 5th toe, status post open reduction internal fixation with surgical scar, currently evaluated as 20 percent disabling.

REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1988 to March 1999.  This matter comes before Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Appeals (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a videoconference hearing before the Board.  See March 2012 substantive appeal.  A hearing was scheduled for July 2014, but the Veteran failed to appear without good cause and did not request a new hearing.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

As a preliminary matter, the Veteran was granted an initial 10 percent evaluation effective March 23, 1999 for her right 5th toe fracture.  The Veteran did not appeal the evaluation.  From November 9, 2009 through April 1, 2010, she was assigned a temporary 100 percent evaluation for surgery on her right 5th toe requiring convalescence.  See 38 C.F.R. § 4.30 (2013).  A May 2010 rating decision then increased the evaluation of her right toe disability to 20 percent effective April 1, 2010, the date the temporary convalescence period expired.  During the pendency of the appeal, a February 2012 rating decision assigned an additional temporary 100 percent evaluation from December 8, 2011 to February 1, 2012 for surgery on the Veteran's right 5th toe to remove hardware.  A 20 percent evaluation was resumed from February 1, 2012.  Because the Veteran received the maximum schedular ratings during the periods of convalescence following surgeries for her service-connected disability, there is no issue in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus the relevant appeal period is April 1, 2010 through December 7, 2011 and on and after February 1, 2012.

A review of the Virtual VA paperless claims processing system additional VA treatment records from September 2010 to April 2014 that were reviewed by the Board.  There are additional records which are duplicative of documents found in the claims folder.  There are no documents in the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks an increased evaluation for her fracture of the right 5th toe, status post open reduction internal fixation with surgical scar.  The Board finds that additional development is needed prior to final adjudication of the Veteran's claim.

The Board finds that the December 2011 foot examination is inadequate to evaluate the severity of the Veteran's service-connected right 5th toe disability.  Once an examination is provided, the VA has a duty to obtain an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the duty to assist also includes the need for a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, where the evidence of record does not adequately reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski,  1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA examination performed on December 20, 2011 was conducted 22 days following the Veteran's right toe surgery.  Although the VA examiner conducted a full examination of the right toe, she recommended a re-evaluation of the right foot in six to twelve months after the toe had stabilized, thus indicating that change in status was expected in that time period.  No such re-evaluation was conducted.  

In addition, the VA examiner noted that the Veteran's December 2011 surgery was for plantar fascial release and removal of hardware in the right fifth toe.  In this regard, the examiner expressed that the Veteran developed plantar fasciitis secondary to the service-connected toe fracture.  An examination of the Veteran's right foot plantar fasciitis is therefore warranted to assess the nature and severity of the disability for the purposes of possible entitlement to service connection relative to the right 5th toe fracture.

While on remand, current VA medical treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the paper or virtual claims file all outstanding treatment records from the VA Medical Center in Oklahoma City from April 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, the fact must clearly be documented in the claims file. 

2.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate examinations to determine the current severity of her service-connected right fifth toe disorder as well as plantar fasciitis.  The paper and virtual claims file must be made available to and be reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resorting to speculation, it must be noted and explanation provided for that conclusion.  The Veteran's competent lay statements as well as buddy statements of record are to be considered.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should describe the nature, extent and severity of the Veteran's right 5th toe fracture and comment on any objective signs of pain, excess fatigability, incoordination and weakness found.  

The examiner must provide opinions regarding whether it is at least as likely as not (a 50 percent or higher probability) that any additional disabilities have been proximately caused by the Veteran's service connected right fifth toe condition, including plantar fasciitis.  If so, the examiner must describe the signs and symptoms necessary for rating each of those additional disabilities.

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the providing physician for corrective action. 

5.  Thereafter, consider all of the evidence of record and readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



